                                                                 SO ORDERED.


                                                                 Dated: June 29, 2020




                                                                 Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                 _________________________________


                      IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF ARIZONA

                                  MINUTE ENTRY/ORDER

                       FOR MATTER TAKEN UNDER ADVISEMENT



 Bankruptcy Judge:     Eddward P. Ballinger, Jr.

 Case Name:            Clinton Jacob Kauer and Alicia Marie Kauer - Chapter 7

 Case Number:          2:20-bk-01106-EPB

 Subject of Matter:    Objection to Exemptions

 Date Matter Taken
 Under Advisement:     May 12, 2020

 Date Matter Ruled
 Upon:                 June 29, 2020



       The issue before the Court is whether Debtors may elect the federal exemptions of 11

U.S.C. § 522(d) or whether they are limited solely to exemptions permitted under Idaho law.

Debtors have claimed the following exemptions:

           •   Homestead exemption in their Arizona residence - $4,200 per 522(d)(1);
           •   Automobile exemption - $8,000 per 522(d)(2);
           •   Household goods - $1,250 per 522(d)(3);
           •   Small consumer electronics - $1,400 per 522(d)(3);
           •   Computers - $2,000 per 522(d)(3);
           •   Bicycles - $600 per 522(d)(5);
           •   Clothing - $1,000 per 522(d)(3);
           •   Wedding rings - $3,400 per 522(d)(4);

                                               1

Case 2:20-bk-01106-EPB        Doc 41 Filed 06/29/20 Entered 06/29/20 15:06:17               Desc
                               Main Document    Page 1 of 6
                •    Dog - $700 per 522(d)(3);
                •    Cash in checking account - $1,386.73 per 522(d)(5);
                •    Cash in savings account - $149.53 per 522(d)(5);
                •    Interest in an LLC - $7,663.74 per 522(d)(5);
                •    Federal and State tax refunds - $11,500 per 522(d)(5); and
                •    Uncashed check - $6,500 per 522(d)(5)

The Trustee primarily objects to Debtors’ claim for $11,500 in tax refunds and $8,036.26 in

cash.

            The parties agree that 11 U.S.C. § 522(b)(3)(A) requires application of Idaho exemption

law because Debtors were not domiciled in Arizona for the 730 days preceding the filing of

bankruptcy and resided in Idaho during the 180-day period preceding the 730-day test period:

            (3) Property listed in this paragraph is—

            (A) subject to subsections (o) and (p), any property that is exempt under Federal
                law, other than subsection (d) of this section, or State or local law that is
                applicable on the date of the filing of the petition to the place in which the
                debtor's domicile has been located for the 730 days immediately preceding the
                date of the filing of the petition or if the debtor's domicile has not been
                located in a single State for such 730-day period, the place in which the
                debtor's domicile was located for 180 days immediately preceding the 730-
                day period or for a longer portion of such 180-day period than in any other
                place;

                     *                                   *                                    *

            If the effect of the domiciliary requirement under subparagraph (A) is to render
            the debtor ineligible for any exemption, the debtor may elect to exempt property
            that is specified under subsection (d). 1

Debtors contend that the last sentence of this statute authorizes them to claim the federal

exemptions listed in 11 U.S.C. § 522(d) because Idaho’s exemptions are available only to Idaho

residents pursuant to Idaho Code (“I.C.”) § 11-602(1):

            Residents of this state are entitled to the exemptions provided by this act.
            Nonresidents are entitled to the exemptions provided by the law of the jurisdiction
            of their residence.

1
    This last paragraph of § 522(b)(3)(A) is referred to hereinafter as the “hanging paragraph.”

                                                             2

Case 2:20-bk-01106-EPB                  Doc 41 Filed 06/29/20 Entered 06/29/20 15:06:17            Desc
                                         Main Document    Page 2 of 6
The Trustee disagrees, stating that the residential limitation in I.C. § 11-602(1) applies only to

those exemptions found in “this act,” meaning those exemptions specifically set forth in Title 11.

According to the Trustee, Idaho has a “plethora” of other exemptions available outside of those

found in Title 11. In addition, I.C. § 11-609 expressly prohibits use of the federal exemptions:

       In any federal bankruptcy proceeding, an individual debtor may exempt from
       property of the estate only such property as is specified under the laws of this
       state.

The word “act” in I.C. § 11-602(1) is not defined and no court has interpreted the term. The

Court agrees with the Trustee that a plain reading of that statute suggests it is limited to Title 11

exemptions only, but the Court does not agree that there is a “plethora” of other exemptions to

which Debtors are eligible.

       Most Idaho exemptions are set forth in Title 11, Chapter 6:

           •   I.C. § 11-603 - burial plot; health aids; social security and veteran’s
               benefits; public assistance benefits; medical, surgical or hospital benefits;
               and state unemployment compensation;

           •   I.C. § 11-604 - disability or illness benefits; alimony, support or separate
               maintenance; and insurance proceeds, judgment or settlement from bodily
               injury to the extent reasonably necessary for support;

           •   I.C. § 11-604(A) - pension, annuity or retirement allowance, disability
               allowance or death benefit under employee benefit plans or arrangement;

           •   I.C. § 11-605 - personal property such as household furnishings,
               appliances, wearing apparel, animals, books, instruments, family portraits,
               heirlooms, jewelry, tools of trade, firearms, life insurance and disposable
               income subject to value limitations; and

           •   I.C. § 11-207 - restrictions on garnishment of wages.

The majority of the exemptions Debtors claim in Schedule C would fall within those listed above

and would be available to them, in some amount, if they were Idaho residents. A review of the

Idaho exemptions the Trustee identifies as available to Debtors does not appear to contain

                                                  3

Case 2:20-bk-01106-EPB          Doc 41 Filed 06/29/20 Entered 06/29/20 15:06:17                  Desc
                                 Main Document    Page 3 of 6
exemptions Debtors are in fact eligible to claim in this bankruptcy case. Furthermore, most of

these other exemptions are in fact also exemptions under Title 11 as disability benefits, public

assistance, wages, insurance, retirement benefits, and the like. Specifically, I.C. § 55-1011

(ERISA qualified pensions and retirement benefits), I.C. § 41-1836 (annuity proceeds), I.C. § 50-

1517 (police officer retirement benefits), I.C. § 59-1317 (public employee retirement benefits),

and I.C. § 72-1422 (firefighter retirement benefits) are provided for within the more generalized

exemption in I.C. § 11-604(A) as retirement benefits under any employee benefit plan. I.C. §

56-223 (public assistance) is provided for in I.C. § 11-603(4) as “federal, state or local public

assistance legislation.” I.C. § 63-3022K (medical savings accounts) expressly falls within I.C. §

603(5) as “the amount in a medical savings account.” I.C. § 41-1834 (disability insurance), I.C.

§ 41-1833 (life insurance), I.C. § 41-1835 (group life and group disability insurance), and I.C. §

41-1930 (life insurance policy settlements) are subsumed in I.C. § 11-604 and § 11-604(A) as

“proceeds of insurance.” I.C. § 72-802 (workers’ compensation) also falls within the limits of

I.C. § 11-207 and § 11-603. See State, Dept. of Health & Welfare ex rel. Lisby v. Lisby, 890 P.2d

727 (Idaho 1995)(noting different portions of workers’ compensation may qualify as medical

benefits or wages subject to Idaho’s exemptions in I.C. § 11-603 and § 11-207). As such, these

exemptions are subject to the residency requirement of I.C. § 11-602(1).

       Only a smattering of Idaho’s exemptions appear wholly independent of the provisions of

Title 11: I.C. §§ 55-1001 to 1011 (homestead related exemptions); I.C. § 23-514 (liquor permit);

I.C. § 45-514 (building materials); I.C. § 41-3218 (benefit, charity or aid paid by fraternal benefit

societies); and I.C. § 72-1020 (crime victim compensation). Of these, the most important

exemption for the vast majority of debtors is the homestead exemption. But, Idaho law is clear

that the state’s homestead exemption does not apply extraterritorially and, therefore, Debtors are



                                                  4

Case 2:20-bk-01106-EPB         Doc 41 Filed 06/29/20 Entered 06/29/20 15:06:17                  Desc
                                Main Document    Page 4 of 6
barred from asserting an exemption under Idaho law for their Arizona residence. See In re

Stephens, 2011 WL 1790777 (Bankr. D. Idaho)(citing In re Capps, 438 B.R. 668 (Bankr. D.

Idaho 2010); In re Harris, 2010 WL 2595294 (Bankr. D. Idaho 2010); In re Halpin, 94 IBCR

197 (Bankr. D. Idaho 1994)).

       That leaves only four, extremely narrow exemptions available to non-residents: liquor

permits; building materials; benefit, charity or aid paid by a fraternal society; and crime victim

compensation. Debtors have not claimed any of these exemptions, and nothing in the record

suggests Debtors are eligible for these entitlements. The Trustee believes it is enough per the

word “any” in the hanging paragraph of § 522(b)(3)(A) that these exemptions simply be

available for hypothetical non-resident debtors, even if these Debtors in particular are not eligible

for them. The Court disagrees.

       Even those courts that interpret the word “any” in § 522(b)(3)(A) literally recognize that

the debtor must be eligible for and receive the exemption. For example, in In re Wilson, 2015

WL 1850919 at * 4 (Bankr. D. Idaho), the court concluded that “[s]o long as debtors can receive

some exemptions under the applicable state law, there is no reason for recourse to 522(d).” In

that case, the court concluded debtors were eligible for various exemptions to which the trustee

never timely objected. See also In re Katseanes, 2007 WL 2962637 (Bankr. D. Idaho)(stating

“the Utah exemption statutes are applicable in Debtors’ case, even if they do not benefit from all

of the various exemptions provided under that State’s laws.”). Similarly, in In re Rodenbough,

579 B.R. 545 (Bankr. D. Idaho 2018), the court concluded that debtors were entitled to claim

certain “absolute” exemptions under North Dakota law and therefore could not invoke the

federal exemptions in § 522(d) pursuant to the hanging paragraph of § 522(b)(3). See also In re

Capps, 438 B.R. 668 (Bankr. D. Idaho 2010)(“Therefore, even if a debtor cannot take advantage



                                                 5

Case 2:20-bk-01106-EPB         Doc 41 Filed 06/29/20 Entered 06/29/20 15:06:17                 Desc
                                Main Document    Page 5 of 6
of any state’s homestead exemption, as long as the debtor may take advantage of some state

exemptions, the hanging paragraph does not allow the debtor to use the § 522(d) exemptions.”);

In re Harris, 2010 WL 2595294 (Bankr. D. Idaho)(same). The Trustee has not pointed to a

single exemption under Idaho law that Debtors could claim here. To hold as the Trustee urges

would result in a de facto denial of all exemptions to these Debtors.

       Further, this case presents none of the concerns Congress sought to address in enacting

the hanging paragraph of § 522(b)(3)(A):

       Because we are a mobile society, Congress enacted a statute which would
       determine which exemption law would apply to debtors whose domicile has
       changed near the time of the filing of the petition. The main purpose of this
       legislation was to prevent opportunistic bankruptcy filings by debtors simply to
       take advantage of lenient state exemption laws. W.H. Brown, L. Ahern & N.
       Frass MacLean, Bankr. Exempt. Manual § 4.6 (2011 Thomson Reuters/Westlaw).

       This case, however, does not involve forum shopping by Debtors or the so-called
       “mansion loophole,” “by which wealthy individuals could shield millions of
       dollars from creditors by filing bankruptcy after converting nonexempt assets into
       expensive and exempt homesteads in one of the handful of states that have
       unlimited homestead exemptions....” In re Greene, 583 F.3d 614, 619 (9th
       Cir.2009) (citation omitted). Debtors are simply among the growing number of
       peripatetic debtors who moved to another state and then found themselves subject
       to the expanded domiciliary rules. See generally, L. Bartell, “The Peripatetic
       Debtor: Choice of Law and Choice of Exemptions,” 22 Emory Bankr.Dev. J. 401
       (Spring 2006).

In re Rody, 468 B.R. 384, 387 (Bankr. D. Ariz. 2012). The Trustee’s position is also counter to

the well-established principle that exemption statutes are to be liberally construed in favor of

debtors. See In re Lee, 889 F.3d 639 (9th Cir. 2018); In re Leach, 595 B.R. 841 (Bankr. D. Idaho

2018); In re Buchberger, 311 B.R. 794 (Bankr. D. Ariz. 2004).

       For these reasons, the Court overrules the Trustee’s objection to Debtors’ claim to the

federal exemptions of 11 U.S.C. § 522(d). Counsel for Debtors shall lodge a form of order for

the Court’s signature.



                                                 6

Case 2:20-bk-01106-EPB         Doc 41 Filed 06/29/20 Entered 06/29/20 15:06:17                 Desc
                                Main Document    Page 6 of 6
